February 8, 1929. The opinion of the Court was delivered by
This is an action for alleged nondelivery and loss of goods. It was tried in the Court of Magistrate E. Dickson, Esq., of Bamberg County, and resulted in a judgment for the defendant. The plaintiff appealed to the Court of Common Pleas, and there Judge Rice affirmed the judgment of the magistrate. Plaintiff has appealed to this Court.
This is an action at law, and we are bound by the findings of fact on the part of the magistrate, approved by the Circuit Judge.
We find no error of law in the order of the Circuit Judge. It is affirmed and will be reported.
MR. CHIEF JUSTICE WATTS and MESSRS. JUSTICES COTHRAN and STABLER concur.
MR. JUSTICE CARTER did not participate.